

Exhibit 10.8
FIRST AMENDMENT
TO THE
AON DEFERRED COMPENSATION PLAN
This First Amendment (the “Amendment”) to the Aon Deferred Compensation Plan, as
amended and restated as of September 20, 2013 (the “Plan”), is adopted by Aon
Corporation, a Delaware corporation (the “Company”), to be effective as set
forth below.
RECITALS
WHEREAS, Section 6.04 of the Plan allows the Board of Directors of the Company
to amend the Plan, and the Board has delegated to the undersigned officers of
the Company the authority to make certain amendments to the Plan; and
WHEREAS, the undersigned officers desire to amend the Plan as set forth herein;
NOW, THEREFORE, Section 6.04 of the Plan is hereby amended, effective as of the
date hereof, 2015, by adding a new paragraph at the end thereof as follows:
Notwithstanding anything in this Plan to the contrary, the Plan shall be
terminated, effective as of April 30, 2015 (the “Termination Date”), with
respect to all Participants who experienced a “change of control” (within the
meaning of Code Section 409A) in connection with the sale of Aon eSolutions,
Inc. pursuant to the Stock Purchase Agreement, dated as of August 15, 2014, by
and between Aon Risk Services Companies, Inc., a Maryland corporation, Aon Risk
Services Central, Inc., an Illinois corporation, and UK Apple Holdco Limited, a
private limited company organized under the laws of England and Wales. In
accordance with Code Section 409A, the balance of each Participant’s Accounts as
of the Termination Date shall be distributed to such Participant no later than
May 31, 2015.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officers, this 20th day of March, 2015.
AON CORPORATION
 
AON CORPORATION
 
 
 
By:
 
By:
 
 
 
/s/ Christa Davies
 
/s/ Gregory J. Besio
Christa Davies
 
Gregory J. Besio
Executive Vice President and Chief
 
Executive Vice President and Chief Financial
Officer
 
Human Resources Officer


